PER CURIAM.
The defendant appeals his convictions and sentences for armed robbery and armed kidnapping. The state concedes error in the sentences. We find the other points for reversal to be without merit. The sentences be and the same are hereby reversed and set aside. This matter is returned to the trial court for sentencing before a different trial judge than the one that conducted the trial proceedings, said sentences to be in accordance with the applicable law. The convictions and adjudications are affirmed. The sentences are reversed and the matter is returned to the trial court for further proceedings.